Title: To James Madison from Louis-André Pichon, 5 September 1801
From: Pichon, Louis-André
To: Madison, James


Georgetown 18 Fructidor an 95th. September 1801
Cit. Pichon presents his respects to Mr. Madison and thinks it proper to forward him the letter which has been adressed him by the Minister of foreign relations on the Subject of the treaty. Mr. Madison is begged, if he does not find any objection to it, to lay that document before the president of the United States.
 

   RC (DNA: RG 59, NFL, France, vol. 1).


   Pichon probably enclosed a copy of a 12 June 1801 letter from Talleyrand (ibid.) (3 pp.; in French; filed with Pichon to JM, 8 June 1801) in which the minister expressed satisfaction at Pichon’s warm reception in the U.S. and regret over the conditional ratification of the convention. The letter informed Pichon of Murray’s arrival in Paris and conveyed Talleyrand’s uncertainty as to the ultimate resolution of the differences but stressed that the liberal disposition of the French government toward the U.S. had not changed.

